Dear Mr. Miller:
You recently inquired of this office whether you may continue in your employment in the Maintenance Department of South Cameron Memorial Hospital and run for the local elective office of police juror.
The hospital service district is a separate political subdivision, although created by the police jury. See LSA-R.S.46:1060; LSA-R.S. 42:62(9). Under the provisions of LSA-R.S.42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law a person elected to local office may not hold full-time employment in the same political subdivision in which he holds elective office. In the alternative, a local elected official may be employed in a separate local political subdivision, whether full-time or part-time.
It is the opinion of this office that a person employed in the maintenance department of South Cameron Memorial Hospital may run for, and if elected, hold the office of police juror of Cameron Parish.
Very truly yours,
                                             RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL